Title: To George Washington from Jonathan Trumbull, Sr., 13 July 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 13th July 1775

I have to observe to your Excellency, That the Honorable Congress have altered the Arrangement of the Generals appointed by our Assembly, Wish the Order we adopted had been pursued, Fear Generals Wooster and Spencer will think they have reason to complain. They are Gentlemen held in high Estimation, by Our Assembly, and by the Officers and Troops under their Command.
There are reasons to fear that inconvenienies will arise from the Alterations made by the Congress in the Rank and Station of those Generals. At the same time, they have the highest sense of General Putnam’s singular Merit, and Services. Is it impracticable to devise some Method to obviate the difficulties that are apprehended.
The Army before Boston is necessarily thrown into two Grand Divisions. General Spencer with a Number of Our Troops hath hitherto been at Roxbury, and General Putnam at Cambridge

—That Destination continued and Observed, may prevent uneasy Competition; preserve good order, and promote the public Service. I am, with great Truth and Regard Sir Your Obedient Humble Servant

Jonth. Trumbull

